DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/633,035.  
The preliminary amendment filed January 22, 2020 has been entered.  Claims 11-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2020 has been considered by the examiner.

Drawings
The drawings received on January 22, 2020 are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation “the opposite guide washer” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0249347 A1 (Buer).
Regarding claim 11, Buer discloses a clutch device (10 in Fig. 1), comprising: a reaction plate (12), a pressure plate (18) that can move along an axis (A) relative to the reaction plate between a declutched position and a clutched position, at least two friction disks (50, 52), each friction disk configured to be rotationally coupled to the 
Regarding claim 12, the support and guide part comprises an axially extending part (the plurality of driver projections 56) forming the first support and a radially extending part (72) forming the guide washer, the first support being radially located on the outside of the guide washer (40).
Regarding claim 13 as best understood, the guide washers (40, 42) are fixed to each other by means of bolts 44 described in paragraph [0041].

Claims 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,261,900 B2 (Degler).
Regarding claim 11, Degler discloses a clutch device (1b in Fig. 3). While the embodiment of Fig. 3 is relied upon in this rejection, some of the elements in this figure 
The clutch device of Degler comprises: a reaction plate (4), a pressure plate (5) that can move along an axis (3) relative to the reaction plate between a declutched position and a clutched position, at least two friction disks (10a, 10b in Fig. 3), each friction disk configured to be rotationally coupled to the reaction plate in the clutched position of the pressure plate and to be rotationally decoupled from the reaction plate in the declutched position of the pressure plate, the friction disks being coupled to an output component (26) by a damping means (21), the damping means comprising an annular web (the center plate splined to output hub 26) rotationally coupled to the output component, guide washers (20, and the not numbered element of the opposite side of the center plate) axially located on either side of the annular web, with at least one resilient component (the coil springs shown arranged in windows of the web and guide washers in the typical manner) being mounted between the guide washers and the annular web, a first support (18) rotationally coupled to the friction disks and to the guide washers, wherein at least one of the guide washers (20) and the first support (18) are formed by a single support and guide part.
Regarding claim 12, the support and guide part comprises an axially extending part (18) forming the first support and a radially extending part (radially outward of the profile 18) forming the guide washer, the first support being radially located on the outside of the guide washer, i.e. on a radially outward facing surface of the element 20.
.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0249347 A1 (Buer) in view of US 9,574,615 B2 (Rusch).


Regarding claim 17, note that the pendulum damping means disclosed by Rusch comprises a second support (20) rotationally coupled to the guide washers (7, 8), with pendulum masses (21) being movably mounted on the second support.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0249347 A1 (Buer) in view of US 9,366,3121 B2 (Grieco).
Regarding claim 18, the damping means (36) in the clutch device of Buer does not comprise at least one first and one second resilient component arranged in series between the annular web and the guide washers, by a phasing component. Grieco provides evidence that it was known before the effective filing date of the claimed invention to provide a damping means (10) with first and second resilient components (36A, 36B) arranged in series (see e.g. column 5, lines 16-20) between the annular web (18) and the guide washers (12A, 12B), by a phasing component (40A, 40B). See e.g. column 5, lines 31-41.  Grieco teaches that with such an arrangement all the elastic members are retained in position even when only the downstream members are loaded .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0249347 A1 (Buer) in view of US 6,123,180 A (Weidinger).
Regarding claim 19, Buer discloses a diaphragm (22), which can move between a clutched position and a declutched position, configured to activate the movement of the pressure plate.  However Buer does not disclose means for detecting and compensating for wear in the friction disks interposed between the diaphragm and the pressure plate.  Weidinger provides evidence that it was known before the effective filing date of the claimed invention to provide a clutch device with means (34, 28) for detecting and compensating for wear in the friction disks interposed between the diaphragm and the pressure plate.  Weidinger teaches that such means for detecting and compensating for wear provides a thrust plate assembly which is constructed in a simple manner and can automatically carry out precise wear compensation. See column 2, lines 32-35.
Regarding claim 20, the detection and compensation means comprises means (28) for compensating for wear in the friction disks interposed between the diaphragm and the pressure plate, said wear compensation means comprising at least one compensation component that can move within a determined range and comprising a .

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or render obvious a clutch device including the axially extending link zone specified in claim 14 in combination with the remainder of the recited structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,269,296 A discloses a clutch disc assembly having damper springs 24, 26 arranged in series. US 6,044,949 A discloses a friction clutch having a wear compensation device 30. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RICHARD M LORENCE/Primary Examiner, Art Unit 3655